Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                               
Status of the Application
2.	Claims 1-23 are in pending status. Claims 1, 9-11 and 18-23 have been amended. 
Response to Arguments

3.	  35 U.S.C. 101 rejection for claim 18-23 have been withdrawn in light of the amendment to the claim filed on 11/15/21. 
4.	Applicant’s arguments, see Pages 9-10, filed on 11/15/21, with respect to the rejection(s) of claim(s) 1, 11, and 18 under Fadell (Pub: 2012/0065783) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Fadell in view of Raczynski (US PG Pub: 2016/0371405).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7-8, 11-13, 16-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (US PG Pub: 2012/0065783) in view of Raczynski (US PG Pub: 2016/0371405).
	Regarding claim 1, Fadell teaches a building management system comprising: building equipment operable to control a variable state of a building (e.g., FIG. 10 is a schematic diagram illustrating further detail for thermodynamic modeling of an enclosure, according to some embodiments. A control system and HVAC system 1010 is used to condition an enclosure 1012, for example by heating, cooling and/or ventilation) (Para. [0074], Fig. 10);
	generate predicted future parameters of the variable state of the building using the surrogate model (e.g., Enclosure prediction engine 420 predicts how the enclosure will react to activity of various HVAC systems when the enclosure is under the influence of weather and other factors) (Para. [0068]);
	re-train the surrogate model based on new operational data from the building equipment (e.g., By heating and/or cooling the enclosure, the system identification module 430 can carry out to generate a new thermodynamic model for the enclosure which may replace the currently used model) (Para. [0072]);
	and generate an updated series of predicted future parameters using the re-trained surrogate model (e.g., According to some embodiments systems and methods are described for modeling internal environmental behavior of an enclosure that includes actively inducing a change in the internal environment of the enclosure, measuring a response of the internal environment of the enclosure from the induced change, and updating a model for the enclosure that describes behavior of the enclosure for use by the control system based at least in part on the measurement of the response from the induced change. According to some embodiments the change is actively induced primarily for purposes of updating the model for the enclosure, rather than for conditioning the internal environment of the enclosure. The change can be actively induced in response to input by a user, or it can be induced automatically by the processing 
	Fadell does not specifically teach a processing circuit configured to: use a system identification model to generate simulated training data for a zone of the building based on historic data from operation of the building equipment; train a surrogate model based on the simulated training data from the system identification model.
	Raczynski teaches a processing circuit configured to: use a system identification model to generate simulated training data (e.g., According to another example embodiment of the disclosure, a system can include a computer that is configured to use a calibrated physics-based simulation model to generate training data) (Para. [0010]) [for a zone of the building] based on historic data from operation of the [building] equipment (e.g., The plant data samples obtained via one or more of these sampling routines are evaluated in the performance monitoring computer system 120 by using a computer simulation model of the power plant and the results of the evaluations are provided to the performance forecasting computer system 125. When the sampling routine is of the order of "x" minutes intervals throughout each day, or on a daily basis, for example, the evaluation results generated by the performance monitoring computer system 120 based on such recent historical data) (The teaching of Raczynski is focused on generating of training data and training of surrogate model based on generated data concept. The mentioned concept of Raczynski is combined with the teaching of Fadell which does reads on claimed concept) (Para. [0022]); 
 The training data is used by the computer to effectuate a surrogate neural network model) (Para. [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Fadell and Raczynski before him/her, to modify the teachings of Fadell to include the generating of simulated training data and train a surrogate model based on the simulated training data teachings of Raczynski with the motivation to forecast one or more performance parameters (Raczynski: Para. [0010]).
8.	Regarding claim 2, the combination of Fadell and Raczynski teaches the building management system of claim 1, wherein Fadell further teaches a first series of predicted future parameters is less accurate than the updated series of predicted future parameters, and wherein the first series of predicted future parameters is available more quickly than the updated series of predicted future parameters generated using the re-trained surrogate model (As per the Fig. 4 the the output from system identification module 430 is used in step 422 to generate one or more enclosure models which does include the predicted future parameter which is available quickly and less accurate (Para. [0065]). On the other hand the updated series of predicted future parameter is  available after generated model implementation and it is more accurate because the system identification module 430 can carry out to generate a new thermodynamic model for the enclosure which may replace the currently used model (Para. [0072]).
9.	Regarding claim 3, the combination of Fadell and Raczynski teaches the building management system of claim 1, wherein Fadell further teaches the processing circuit is further configured to control the building equipment based on the predicted future parameters to generate the new operational data from the building equipment (e.g., FIG. 10 is a schematic A control system and HVAC system 1010 is used to condition an enclosure 1012, for example by heating, cooling and/or ventilation. Environmental inputs 1014 such as outdoor ambient temperature, sunshine, cloud cover, wind, etc. which also influences the enclosure 1012. A sensor suite 1016 is used to measure one or more thermodynamic parameters of the enclosure 1012 such as indoor temperature, pressure, humidity, outdoor temperature, irradiance, wind and/or particulate matter. A system identification module 1018 is used to generate a thermodynamic model for the enclosure. Note that the system identification module 1018 also receives input from the HVAC control system 1010. The model updater 1020 is used to decide whether a new model generated by system identification module 1018 should replace the existing module. The process of model generation can be repeated according to a schedule 1022 or on a user request 1024. The repeating can be, for example by issuing a command to the control system 1010 to actively induce heating and/or cooling in order to further refine the thermodynamic model. According to some embodiments, other factors are used in determining when to induce the change such as described in FIG. 9) (Para. [0074]).  
10.	Regarding claim 7, the combination of Fadell and Raczynski teaches the building management system of claim 1, wherein Fadell further teaches the system identification model is a linear model (e.g., According to other embodiments, one or more of the following could be used in enclosure prediction engine 420 and/or by the system identification module 430 alone or in combination : Neural Network, Bayesian Network, Graphical Model, Regression Tree, other tree-based model, Additive Models, (Linear, Quadratic, Fisher, or another) Discriminant Analysis, Support Vector Machines, another classification technique, Principle Component Analysis, Factor Analysis, Kernel Methods, Ordinary Regression, Logistic Regression, Penalized 
11.	Regarding claim 8, the combination of Fadell and Raczynski teaches the building management system of claim 1, wherein Fadell further teaches the surrogate model is used to model non-linear effects in an HVAC system of the building (e.g., For example, complete first principle models can estimate conductive and convective heat flow within the structure, conductive and convective heat loss or gain at the outer surface of the structure, radiative heat exchange of the environment with the structure and heat and moisture balance equations for each thermodynamic zone, and also include thermodynamic model of the HVAC system itself Example of an approximated first principles model is the CIBSE admittance method. Grey box models combine both experimental data and physical insight for modeling for example autoregressive models with exogenous inputs (ARX) where the inputs may include the HVAC on/off status and the present weather, while black box models use no prior information about the thermodynamic equations, for example neural networks) (Para. [0069]).  
12.	Regarding claim 11-12, Claims 11-12 recites a method that implement the system of claims 1-2, with substantially the same limitations, respectively. Therefore the rejection applied to claims 1-2 also applies to claims 11-12.
13.	Regarding claim 13, the combination of Fadell and Raczynski teaches the method of claim 11, wherein Fadell further teaches the method further comprising controlling the building equipment based on the updated series of predicted future parameters (e.g., updating a model for 
14.	Regarding claim 16-17, as to claim 16-17, applicant is directed to the citation for claim 7-8 respectively above. 
15.	Regarding claim 18-19, Claims 18-19 recites a non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations that implement the system of claims 1-2, with substantially the same limitations, respectively. Therefore the rejection applied to claims 1-2 also applies to claims 18-19.
16.	Regarding claim 20, as to claim 20, applicant is directed to the citation for claim 13 above. 5416
17.	Regarding claim 23, as to claim 23, applicant is directed to the citation for claim 7 above. 

18.	Claims 4-5, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Raczynski , and further in view of Hu (US PG Pub: 2018/0276560).
19.	Regarding claim 4, the combination of Fadell and Raczynski teaches the building management system of claim 1 but does not teaches wherein the processing circuit is further configured to receive a threshold amount of new operational data [from operation of the building equipment] and to begin re-training of the surrogate model in response to receiving the threshold amount of new operational data.   
	Hu teaches wherein the processing circuit is further configured to receive a threshold amount of new operational data [from operation of the building equipment] and to begin re-generation of the second model 140 is initiated by the review engine 120 in response to a trigger. The trigger may include at least one of expiration of a timer, receiving new raw data, receiving new labels, determining a threshold number of new labels are received, determining a threshold error value is reached, or determining a threshold number of errors are detected during deployment of the first model 140) (Based on Para. [0003], the first model is reviewed to generate a second model, by receiving a second set of labels for the first data, and reusing the first features with the second set of labels in connection with training the second model) (Para. [0051]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Fadell, Raczynski and Hu before him/her, to modify the teachings of Fadell and Raczynski to include the teachings of Hu with the motivation to improve accuracy of a model and/or reduce the time used to retrain a model when new data is received by reusing at least one of data or features that are generated from the data (Hu: Para. [0016]).
20.	Regarding claim 5, the combination of Fadell and Raczynski teaches the building management system of claim 1 but does not teaches wherein the processing circuit is further configured to continue to retrain the surrogate model and generate updated series of predicted  future parameters as threshold amounts of new operational data is received [from operation of the building equipment].   
Hu teaches wherein the processing circuit is further configured to continue to retrain the surrogate model and generate updated series of predicted future parameters as threshold amounts of new operational data is received (e.g.,  The computationally intensive and time-consuming 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Fadell, Raczynski and Hu before him/her, to modify the teachings of Fadell, and Raczynski to include the teachings of Hu with the motivation to improve accuracy of a model and/or reduce the time used to retrain a model when new data is received by reusing at least one of data or features that are generated from the data (Hu: Para. [0016]).
21.	Regarding claim 14, and 21, as to claim 14, and 21, applicant is directed to the citation for claim 4 above. 
22.	Claims 6, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Raczynski, and further in view of  Batra (US PG Pub: 2020/0184017).
23.	Regarding claim 6, the combination of Fadell and Raczynski teaches the building management system of claim 1 but does not specifically teach wherein the surrogate model is a long-short term memory model.
	Batra teaches wherein the surrogate model is a long-short term memory model (e.g., For example, and in accordance with various embodiments, the first machine learning model may comprise the machine learning model trained in method 401, with brief reference to FIG. 4. The model may comprise a long short-term memory machine learning model (LSTM 374), and/or any other suitable or desired machine learning model capable of aiding in identifying data of interest) (Para. [0050]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Fadell, Raczynski and Batra before him/her, to modify the teachings of Fadell, and Raczynski to include the teachings of Batra with the motivation to provide systems and methods for identifying data of interest using a trained machine learning model (Batra: Para. [0001]).
24.	Regarding claim 15, and 22, as to claim 15, and 22, applicant is directed to the citation for claim 6 above. 
25.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Raczynski, and further in view of  Park (US PG Pub: 2020/0217544).
26.	Regarding claim 9, the combination of Fadell and Raczynski teaches the building management system of claim 1 but does not specifically teach wherein the simulated training data for the zone comprise one or more of a temperature of the zone, an air handling unit (AHU) electrical fan power, an AHU heating coil load, or an AHU cooling coil load.
	Park teaches wherein the simulated training data for the zone comprise one or more of a temperature of the zone, an air handling unit (AHU) electrical fan power, an AHU heating coil load, or an AHU cooling coil load (e.g., The learning data may include an existing driving data of each of the plurality of air conditioning devices. The driving data may include at least one of a setting value, energy consumption, outdoor air condition, air conditioning load or indoor temperature/humidity data of each of the plurality of air conditioning devices) (Para. [0073]).

27.	Regarding claim 10, the combination of Fadell and Raczynski teaches the building management system of claim 1 but does not specifically teach wherein the processing circuit is configured to generate the simulated training data by providing as input to the system identification model one or more of an ambient outdoor temperature, a temperature setpoint of the zone of the building, time data, a binary occupancy flag, or one or more auxiliary input variables.
	Park teaches wherein the processing circuit is configured to generate the simulated training data by providing as input to the system identification model one or more of an ambient outdoor temperature, a temperature setpoint of the zone of the building, time data, a binary occupancy flag, or one or more auxiliary input variables (e.g., The learning network model may be a model that estimates energy consumption of the air conditioning system 200 based on a learning data. The learning network model may be implemented as a black box model constructed based on an existing data.  The learning data may include an existing driving data of each of the plurality of air conditioning devices. The driving data may include at least one of a setting value, energy consumption, outdoor air condition, air conditioning load or indoor temperature/humidity data of each of the plurality of air conditioning device) (Para. [0072]-[0073]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116